Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 01/28/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 was filed after the mailing date of the Non-final Rejection on 10/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 26 is objected to because of the following informalities:  	Regarding Claim 26, in line 4, “a DC load” should read as “the DC load”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Behrends et al. (US Patent Application Publication US 2015/0077884 A1, hereinafter “Behrends”) in view of Kanamaru (Japanese Patent Application Publication JP 2014-134445A). 
	Regarding claim 14, Behrends discloses (see Fig. 1) a DC electrical circuit protection apparatus in a DC feed system where a plurality of DC electrical circuits (10.1, 10.2,…, 10.n) are connected to a common main line (3), the apparatus comprising: a plurality of current sensors (11.1, 11.2, …, 11.n) each provided in at least one of a positive or a negative electrical path in each of at least two of the plurality of DC electrical circuits (provided in positive paths for all DC circuits); and an arc detection device (12.1, 12.2, … 12.n, and 15) which compares respective arc noise signal strengths of the plurality of DC electrical circuits from current signals detected by the plurality of current sensors, and based on the arc noise signal strengths, identifies a DC electrical circuit in which an arc has occurred from among the plurality of DC electrical circuits (see [0026], “The devices 12.1, 12.2-12.n for arc detection, referred to below as arc detectors 12.1-12.n, are configured to detect an AC component of the respective partial current 1.1-I.n, which AC component is characteristic of the presence of an arc.”, and “The greater a measured noise level U.sub.AC.i is, where i=1 to n, the greater the probability that there is an arc in the corresponding PV subgenerator 2.i.”).
	Behrends does not disclose a plurality of arc noise absorbers which are provided on an upstream side, with respect to a positive current flow direction, of each of the plurality of current sensors and which each absorb an arc noise, which occurs in one of the plurality of DC electrical circuits and flows in from the upstream side, so as not to cause the arc noise to propagate to any other DC electrical circuit.	However, Kanamaru teaches (See Fig. 3) a plurality of arc noise absorbers (72A, 72B, which are surge absorbers, see) which are provided on an upstream side, with respect to a positive current flow direction, of each of the plurality of current sensors (equivalent to sensor 5A, 5B, where 72A is provided on the upstream side of 5A, in the direction of positive current flow from N to 8A to 71A to 1A in a clockwise direction) and which each absorb an arc noise, which occurs in one of the DC electrical circuits and flows in from the upstream side, so as not to cause the arc noise to propagate to any other DC electrical circuit (inherent function of capacitor 72A, see [0011], a surge generated in DC circuit 1B can be propagated to circuit 1A via N, even though 72A and 72B attempt to block it, and in case so 71B would help block it from reaching 5A and 1A).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DC electrical circuit protection apparatus of Behrends to include a plurality of arc noise absorbers which are provided on an upstream side, with respect to a positive current flow direction, of each of the plurality of current sensors and which each absorb an arc noise, which occurs in one of the plurality of DC electrical circuits and flows in from the upstream side, so as not to cause the arc noise to propagate to any other DC electrical circuit, as taught by Kanamaru, because it can help prevent arc noises from propagating to other DC circuits. 
claim 15, Behrends discloses (see Fig. 1) wherein the comparison of the arc noise signal strengths by the arc detection device is carried out based on the current signals of all the plurality of current sensors attached to the respective plurality of DC electrical circuits to which loads are connected (see [0026], “The devices 12.1, 12.2-12.n for arc detection, referred to below as arc detectors 12.1-12.n, are configured to detect an AC component of the respective partial current 1.1-I.n, which AC component is characteristic of the presence of an arc.”, and “The greater a measured noise level U.sub.AC.i is, where i=1 to n, the greater the probability that there is an arc in the corresponding PV subgenerator 2.i.”).

	Regarding claim 16, Behrends discloses (see Fig. 1) comprising: switches (13.1, 13.2, …, 13.n) provided in each of the DC electrical circuits, wherein it is possible to electrically disconnect the DC electrical circuit in which the arc has occurred and which is identified by the arc detection device (see [0029], “for evaluating the measurement values output by the respective current measurement arrangement 11.1-11.n and/or the respective arc detector 12.1-12.n and/or for actuating the respective switch 13.1-13.n”).

	Regarding claim 17, Behrends discloses (see Fig. 1) comprising: a recovery device which recovers the switches, wherein an electrically disconnected switch is recovered in a predetermined time (see Fig. 2, S25 “open switch” to S28 “close switch” and reopen switch based on S29).	Regarding claim 26, Behrends discloses (see Fig. 1) each of the plurality of DC electrical circuits includes a DC load (2.1, 2.2 … 2.n).	Behrends does not disclose wherein each of the plurality of current sensors is positioned closer to a DC load of the corresponding one of the at least two of the plurality of DC electrical circuits than the corresponding arc noise absorber.claim 27, Behrends discloses (see Fig. 1) wherein each of the plurality of DC electrical circuits is connected to a common power source (6) via the common main line (3).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Behrends et al. (US Patent Application Publication US 2015/0077884 A1, hereinafter “Behrends”) in view of Kanamaru, and further in view of Turner et al. (US Patent 5,847,913, hereinafter “Turner”). 
	Regarding claim 18, Behrends does not disclose wherein the arc noise absorber is a capacitor provided between the corresponding switches and electrical paths.
	However, Turner teaches (See Fig. 1 and Fig. 2) wherein the arc noise absorber (24a of Fig. 1) is a capacitor (see C8 of Fig. 2) provided between the corresponding switches (22a, 22b, …, 22n) and electrical paths (16a and 18a, 16b and 18b, …, 16n and 18n) (see col. 9 lines 40-65, “The capacitor C8 is located between the line interrupter 22 and the power source 14 to provide a low impedance path for an arcing fault from the load line 16 to the neutral line 18, independent of the impedance of the load 20. The capacitor C8 thus prevents a series path from being created between branch circuits, even though the power transformer 14 appears as a high impedance to the high frequency current that an arcing fault generates.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DC electrical circuit protection apparatus of Behrends wherein the arc noise absorber is a capacitor provided between the corresponding switches and electrical paths, as taught by Turner, because it can help prevent arc currents from propagating to other DC circuits.
	Regarding claim 19, Behrends does not disclose wherein the arc noise absorber is a filter which is provided between the corresponding switch and electrical path and which cuts a signal of 10 kHz to 100 kHz.	However, Turner teaches (see Fig. 1 and Fig. 2) wherein the arc noise absorber (24a of Fig. 1) is a filter (see C8 of Fig. 2) which is provided between the corresponding switch (22a) and electrical path (16a and 18a) and which cuts a signal of 10kHz to 100Hz (col. 5 lines 1-57, the arc fault sensor senses an arc fault restricted to a frequency range of 10kHz to 100kHz, and see col. 9 lines 40-65, where C8 prevents the arc fault (which has a frequency that ranges from 10kHz to 100kHz) from propagating to other DC load circuits, thus filtering out current signals in the 10kHz to 100kHz range).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DC electrical circuit protection apparatus of Behrends wherein the arc noise absorber is a filter which is provided between the corresponding switch and electrical path and which cuts a signal of 10kHz to 100kHz, as taught by Turner, because it can help prevent arc currents from propagating to other DC circuits. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Behrends in view of Kanamaru, and further in view of Yano (WO 2015/029458 A1).
	Regarding claim 21, Behrends does not disclose comprising: a voltage sensor provided between the positive and negative electrical paths of each of the DC electrical circuits, wherein the arc detection device compares respective arc noise signal strengths of the plurality of DC electrical circuits from a voltage signal detected by the voltage sensor, and based on the arc noise signal strengths, identifies the DC electrical circuit in which the arc has occurred from among the plurality of DC electrical circuits.	However, Yano teaches (See Fig. 20) comprising: a voltage sensor (3A, 3B, 3C) provided between the positive and negative electrical paths of each of the DC electrical circuits (1A, 1B, 1C), wherein the arc detection device (200) compares respective arc noise signal strengths of the plurality of DC electrical circuits from a voltage signal detected by the voltage sensor, and based on the arc noise signal strengths, identifies the DC electrical circuit in which the arc has occurred from among the plurality of DC electrical circuits (see Abstract “from a signal from the voltage/current sensor, and on the basis of fluctuation of the voltage/current operating point before and after the arcing was detected, identifies the site at which arcing occurred, and a switch control unit which controls opening and closing of a switch, on the basis of the arcing identification result in the voltage/current fluctuation analysis unit.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DC electrical circuit protection apparatus of Behrends to further comprise: a voltage sensor provided between the positive and negative electrical paths of each of the plurality of DC electrical circuits, wherein the arc detection device compares respective arc noise signal strengths of the DC electrical circuits from a voltage signal detected by the voltage sensor, and based on the arc noise signal strengths, identifies the DC electrical circuit in which the arc has occurred from among the .

Allowable Subject Matter
Claims 22-24 are allowable.	Regarding Claim 22, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…and an arc detection method comprising: an arc noise frequency analysis which carries out a frequency analysis from the current signals detected by the current sensors; and an arc noise strength comparison which compares the signal strengths of noise frequencies analyzed in the arc noise frequency analysis step, for each of the current signals detected by the current sensors, and thus identifies an arc occurrence circuit”.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 20, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…comprising: a second current sensor provided in an electrical path at at least one of the junction of the positive electrical paths, or the junction of the negative electrical paths, of the DC electrical circuit, wherein the arc detection device compares respective arc noise signal strengths of the DC electrical circuits from current signals detected by the current sensors of the DC electrical circuits and from a current signal detected by the second current sensor, and based on the arc noise signal strengths, identifies the DC electrical circuit in which the arc has occurred from among the plurality of DC electrical circuits.”.
Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838       

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838